Title: From Thomas Jefferson to George Wythe, [June? 1776]
From: Jefferson, Thomas
To: Wythe, George


                    
                        [June? 1776]
                    
                    The dignity and stability of government in all its branches, the morals of the people, and every blessing of society, depend so much upon an upright and skilful administration of justice, that the judicial power ought to be distinct from both the legislative and executive, and independent upon both, that so it may be a check upon both, as both should be checks upon that. The judges, therefore, should always be men of learning and experience in the laws, of exemplary morals, great patience, calmness, coolness and attention; their minds should not be distracted with jarring interests; they should not be dependent upon any man, or body of men. To these ends they should hold estates for life in their offices, or, in other words, their commissions should be during good behaviour, and their salaries ascertained and established by law.
                    For misbehaviour, the grand inquest of the colony, the house of representatives, should impeach them before the governor and council, when they should have time and opportunity to make their defence; but if convicted, should be removed from their offices, and subjected to such other punishment as shall be thought proper.
                    
                        Th: Jefferson
                    
                 